 

Exhibit 10.6

 

ID Global Solutions Corporation 160 East Lake Brantley Drive Longwood, Florida
32779

                

                                                   September 25, 2015





Thomas R. Szoke

  

Re:Employment Agreement (the “Agreement”) dated February 27, 2014 between ID
Global Solutions Corporation (the “Company”) and Thomas R. Szoke (“Executive”)

 

Dear Mr. Szoke:

  

Reference is hereby made to the Agreement. It is hereby agreed to by the parties
that Section 2 of the Agreement shall be amended and restated to state the
following:

 

“h.       Additional Compensation. The Company shall issue to Executive a common
stock option (the “Option”) to purchase 10,000,000 shares of common stock of the
Company exercisable at $0.45 per share for a period of five years. The Option
may be exercised for cash or on a cashless baseless.”

  

We kindly request that you execute this letter below indicating that you agree
with the above Amendment and statements.

 



  Sincerely,       ID Global Solutions Corporation       By:/s/ Douglas Solomon
  Name: Douglas Solomon   Title: COO



  

AGREED AND ACKNOWLEDGED:

  

/s/ Thomas R. Szoke

Thomas R. Szoke

 



 

